Title: From Thomas Jefferson to Chiles Terrell, 8 March 1824
From: Jefferson, Thomas
To: Terrell, Chiles


                        Sir
                        
                            Monticello
                            Mar. 8. 24.
                    Your favr of the 26th ult. has been recieved. there will be no such office attached to the University as a stewardship. that instn will have nothing to do with the dieting of the students. half a dozen hotels are built which will be rented to housekeepers who may chuse to undertake their dieting , and they will be free to  to take their diet where they please. these hotels will be advertised for  rent in autumn, and open with the instn at the beginning of the ensuing year. mr Brockenbrough Proctor of the Univty will have the disposal of them. I give you this informn for your govmt and salute you with esteem & respect
                        Th: J.